SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2015 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at March 31, 2015 and Independent Auditors’ Report Review Report on review of interim financial information To The Board members and Officers Braskem S.A. Camaçari - Bahia Introduction We have reviewed the accompanying interim financial information, individual and consolidated, of Braskem S.A. (“the Company”), included in the Quarterly Financial Information – ITR for the quarter ended March 31, 2015, comprising the balance sheet as of March 31, 2015 and the related statements of income and comprehensive income, changes in equity and cash flows for the three-month period then ended, including the explanatory notes. Management is responsible for the preparation and fair presentation of this individual interim financial information in accordance with Technical Pronouncement CPC 21(R1) – Demonstração Intermediária (Interim Financial Statement) and the consolidated interim financial information in accordance with CPC 21(R1) and IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board – IASB, and presentation of this interim financial information in accordance with the rules issued by the Brazilian Securities and Exchange Commission (CVM) applicable to the preparation of Quarterly Financial Information – ITR. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of the review We have conducted our review in accordance with Brazilian and international standards on review of interim financial information (NBC TR 2410 and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of the managers responsible for financial and accounting matters, and use of analytic procedures and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Standards on Auditing and, thus, we were unable to obtain reasonable assurance that we became aware of all significant matters that might have been identified in an audit. Accordingly, we do not express an audit opinion on this interim financial information. Conclusion on the individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the individual interim financial information included in the aforementioned quarterly information has not been prepared, in all material respects, in accordance with CPC 21(R1) applicable to the preparation of Quarterly Financial Information – ITR and presented in a consistent manner with the rules issued by the Brazilian Securities and Exchange Commission (CVM). Conclusion on the consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the consolidated interim financial information included in the aforementioned quarterly information has not been prepared, in all material respects, in accordance with CPC 21(R1) and IAS 34, issued by IASB, applicable to the preparation of Quarterly Financial Information – ITR and presented in a consistent manner with the rules issued by the Brazilian Securities and Exchange Commission. Others matters Statement of value added We have also reviewed the individual and consolidated statements of value added (DVA) for the three-month period ended March 31, 2015, preparation of which is the Company´s Management’s responsibility, whose presentation in the interim financial information is required in accordance with the rules issued by the Brazilian Securities and Exchange Commission (CVM) applicable to the preparation of the Quarterly Financial Information, and considered as supplemental information by IFRS, which do not require the presentation of the statement of value added. The aforementioned statements have been submitted to the same review procedures as the ones described earlier herein and, based on our review, we are not aware of any fact that would lead us to believe that they have not been fairly prepared, in all material respects, in relation to the individual and consolidated interim financial information taken as a whole. Corresponding figures The corresponding figures related to the balance sheets, individual and consolidated, as of December 31, 2014 have been previously audited by other independent auditors who issued auditors´ report dated February 12, 2015, without modification, and the individual and consolidated statements of income and comprehensive income, changes in equity and cash flows for the three-month period of the quarter ended March 31, 2014 have been previously reviewed by other independent auditors who issued a review report dated May 7, 2014, without modification. São Paulo, May 6, 2015 KPMG Auditores Independentes CRC 2SP014428/O-6 Original report in Portuguese signed by Anselmo Neves Macedo Accountant CRC 1SP160482/O-6 Braskem S.A. Balance sheet at March 31, 2015 All amounts in thousands of reais Consolidated Parent company Assets Note Mar/2015 Dec/2014 Mar/2015 Dec/2014 Current assets Cash and cash equivalents 3 5,071,271 3,993,359 3,074,248 2,416,288 Financial investments 4 92,813 89,729 72,005 78,243 Trade accounts receivable 5 3,199,385 2,692,612 6,369,909 5,382,456 Inventories 6 4,692,269 5,368,146 3,094,353 3,810,498 Taxes recoverable 8 1,653,295 2,129,837 1,042,861 1,416,523 Dividends and interest on capital 7(b) 69,955 69,955 Prepaid expenses 93,975 99,469 55,284 72,997 Related parties 7 253,468 66,616 352,720 132,413 Derivatives operations 14.2 16,635 33,555 16,635 33,555 Other receivables 266,670 287,876 217,734 201,025 15,339,781 14,761,199 14,365,704 13,613,953 Non-current assets Financial investments 4 39,011 42,494 39,011 42,495 Trade accounts receivable 5 135,814 25,050 132,784 23,129 Advances to suppliers 6 160,560 68,988 160,560 68,988 Taxes recoverable 8 1,241,619 1,045,428 1,146,660 962,551 Deferred income tax and social contribution 17 2,268,809 870,206 1,780,120 493,303 Judicial deposits 235,005 230,945 227,901 223,940 Related parties 7 139,835 138,501 127,460 137,477 Insurance claims 147,233 143,932 144,858 139,751 Derivatives operations 14.2 39,350 Other receivables 170,298 91,905 46,142 47,575 Investments in subsidiaries and jointly-controlled investments 9 161,389 120,024 5,320,275 4,633,042 Other investments 6,380 6,511 6,121 6,123 Property, plant and equipment 10 31,168,455 29,001,490 17,103,869 17,297,907 Intangible assets 11 2,843,382 2,835,728 2,595,231 2,610,027 38,717,790 34,660,552 28,830,992 26,686,308 Total assets 54,057,571 49,421,751 43,196,696 40,300,261 The Management notes are an integral part of the financial statements 1 Braskem S.A. Balance sheet at March 31, 2015 All amounts in thousands of reais Continued Consolidated Parent company Liabilities and shareholders' equity Note Mar/2015 Dec/2014 Mar/2015 Dec/2014 Current liabilities Trade payables 12,802,587 10,852,410 12,369,456 10,443,712 Borrowings 12 1,876,939 1,418,542 2,700,565 2,134,951 Project finance 13 31,352 26,462 - - Derivatives operations 14.2 82,749 95,626 17,937 18,588 Payroll and related charges 629,152 533,373 470,936 412,890 Taxes payable 15 342,293 203,392 198,154 117,696 Dividends and interest on capital 215,882 215,888 218,659 218,664 Advances from customers 115,191 99,750 51,706 45,887 Sundry provisions 18 51,955 88,547 40,453 53,049 Post-employment benefits 19 336,357 336,357 Accounts payable to related parties 7 647,805 447,357 Other payables 192,105 212,945 98,590 110,814 16,340,205 14,083,292 16,814,261 14,339,965 Non-current liabilities Borrowings 12 21,249,855 18,918,021 7,881,897 7,863,666 Project finance 13 9,353,080 7,551,033 Derivatives operations 14.2 904,292 594,383 894,591 594,383 Taxes payable 15 30,699 30,699 30,634 30,634 Accounts payable to related parties 7 11,926,341 10,008,077 Ethylene XXI Project Loan 16 1,000,950 792,188 Deferred income tax and social contribution 17 706,408 603,490 Post-employment benefits 19 76,613 69,176 Provision for losses on subsidiaries 1,111,298 654,766 Advances from customers 81,203 88,402 21,053 26,147 Sundry provisions 18 513,400 505,677 442,950 439,915 Other payables 301,680 291,040 259,663 254,933 34,218,180 29,444,109 22,568,427 19,872,521 Shareholders' equity 21 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 232,430 232,430 232,430 Revenue reserves 736,180 736,180 736,180 736,180 Other comprehensive income (5,455,351) (2,924,057) (5,455,351) (2,924,057) Treasury shares (49,819) (48,892) (927) Accumulated profit 258,454 258,454 Total attributable to the Company's shareholders 3,765,116 6,038,883 3,814,008 6,087,775 Non-controlling interest in Braskem Idesa (144,533) 3,499,186 5,894,350 3,814,008 6,087,775 Total liabilities and shareholders' equity 54,057,571 49,421,751 43,196,696 40,300,261 The Management notes are an integral part of the financial statements 2 Braskem S.A. Statement of operations and statement of comprehensive income at March 31, 2015 All amounts in thousands of reais Consolidated Parent company Note Mar/2015 Mar/2014 Mar/2015 Mar/2014 Net sales revenue 23 10,195,322 11,842,626 7,256,878 6,595,075 Cost of products sold (8,590,489) (10,324,626) (6,067,009) (5,724,864) Gross profit 1,604,833 1,518,000 1,189,869 870,211 Income (expenses) Selling and distribution 25 (261,924) (269,509) (194,937) (162,924) General and administrative 25 (297,096) (275,014) (209,415) (173,737) Research and development 25 (39,819) (34,142) (27,360) (20,573) Results from equity investments 9(c) 2,003 (6) 64,691 221,381 Other operating income (expenses), net 25 (39,893) 189,949 3,840 251,881 Operating profit 968,104 1,129,278 826,688 986,239 Financial results 24 Financial expenses (1,192,102) (577,028) (1,651,664) (392,098) Financial income 603,323 16,883 1,166,146 (91,073) Profit before income tax and social contribution 379,325 569,133 341,170 503,068 Current and deferred income tax and social contribution 17 (175,333) (172,790) (89,767) (97,762) Profit for the period 203,992 396,343 251,403 405,306 Attributable to: Company's shareholders 251,403 405,306 Non-controlling interest in Braskem Idesa (47,411) (8,963) Profit for the period 203,992 396,343 The Management notes are an integral part of the financial statements 3 Braskem S.A. Statement of operations and statement of comprehensive income at March 31, 2015 All amounts in thousands of reais, except earnings per share Continued Consolidated Parent company Note Mar/2015 Mar/2014 Mar/2015 Mar/2014 Profit for the period 203,992 396,343 251,403 405,306 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge (389,703) 4,634 (311,431) 24,690 Income tax and social contribution 122,966 (8,395) 105,887 (8,395) Fair value of cash flow hedge - Braskem Idesa (45,895) (15,042) (266,737) (3,761) (251,439) 1,253 Exchange variation of foreign sales hedge 14.2.1(b.ii.i) (3,728,640) 537,876 (3,728,640) 537,876 Exchange variation of foreign sales hedge - Braskem Idesa 14.2.1(b.ii.ii) (379,332) (284,499) Income tax and social contribution 1,267,738 (182,878) 1,267,738 (182,878) Braskem Idesa Income tax 70,984 53,238 (2,769,250) 354,998 (2,692,163) 354,998 Foreign subsidiaries currency translation adjustment 437,758 (49,669) 419,359 (46,134) Total 301,568 310,117 Total comprehensive income (loss) for the year 697,911 715,423 Attributable to: Company's shareholders (2,272,840) 715,423 Non-controlling interest in Braskem Idesa (121,397) (17,512) Total comprehensive income (loss) for the period 697,911 Parent company Mar/2015 Mar/2014 Note Basic and diluted Basic and diluted Profit per share attributable to the shareholders of the Company of continued operations at the end of the period (R$) 22 Earnings per share - common 0.0944 0.4351 Earnings per share - preferred shares class "A" 0.6061 0.6062 Earnings per share - preferred shares class "B" 0.6062 0.6062 The Management notes are an integral part of the financial statements 4 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Total Unrealized Other Braskem Non-controlling Total Capital Capital Legal Retained profit comprehensive Treasury Accumulated shareholders' interest in shareholders' Note reserve reserve earnings reserve income shares profit interest Braskem Idesa equity At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,544,218 137,116 7,681,334 Comprehensive income for the period: Profit for the period 405,306 405,306 (8,963) 396,343 Exchange variation of foreign sales hedge, net of taxes 354,998 354,998 354,998 Fair value of cash flow hedge, net of taxes 1,253 1,253 (5,014) (3,761) Foreign subsidiaries currency translation adjustment (46,134) (46,134) (3,535) (49,669) 310,117 405,306 715,423 (17,512) 697,911 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (6,810) 6,810 Realization of deemed cost of jointly-controlled investment, net of taxes (241) 241 (7,051) 7,051 At March 31, 2014 8,043,222 232,430 26,895 28,412 354,842 412,357 8,259,641 119,604 8,379,245 At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,038,883 5,894,350 Comprehensive income for the period: Profit for the period 251,403 251,403 (47,411) 203,992 Exchange variation of foreign sales hedge, net of taxes (2,692,163) (2,692,163) (77,087) (2,769,250) Fair value of cash flow hedge, net of taxes (251,439) (251,439) (15,298) (266,737) Foreign currency translation adjustment 419,359 419,359 18,399 437,758 251,403 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (6,810) 6,810 Realization of deemed cost of jointly-controlled investment, net of taxes (241) 241 7,051 Contributions to shareholders: Repurchase of treasury shares 21(b) (927) (927) (927) At March 31, 2015 8,043,222 232,430 71,542 394,121 270,517 258,454 3,765,116 3,499,186 The Management notes are an integral part of the financial statements 5 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Parent Company Revenue reserves Unrealized Other Total Capital Capital Legal Retained profit comprehensive Treasury Accumulated shareholders' Note reserve reserve earnings reserve income shares profit equity At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,593,110 Comprehensive income for the period: Profit for the period 405,306 405,306 Exchange variation of foreign sales hedge, net of taxes 354,998 354,998 Fair value of cash flow hedge, net of taxes 1,253 1,253 Foreign subsidiaries currency translation adjustment (46,134) (46,134) 310,117 405,306 715,423 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (6,810) 6,810 Realization of deemed cost of jointly-controlled investment, net of taxes (241) 241 (7,051) 7,051 At March 31, 2014 8,043,222 232,430 26,895 28,412 354,842 412,357 8,308,533 At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,087,775 Comprehensive income for the period: Profit for the period 251,403 251,403 Exchange variation of foreign sales hedge, net of taxes (2,692,163) (2,692,163) Fair value of cash flow hedge, net of taxes (251,439) (251,439) Foreign subsidiaries currency translation adjustment 419,359 419,359 251,403 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (6,810) 6,810 Realization of deemed cost of jointly-controlled investment, net of taxes (241) 241 7,051 Contributions to shareholders: Repurchase of treasury shares 21(b) (927) (927) At March 31, 2015 8,043,222 232,430 71,542 394,121 270,517 258,454 3,814,008 The Management notes are an integral part of the financial statements 6 Braskem S.A. Statement of cash flows at March 31, 2015 All amounts in thousands of reais Consolidated Parent company Note Mar/2015 Mar/2014 Mar/2015 Mar/2014 Profit before income tax and social contribution 379,325 569,133 341,170 503,068 Adjustments for reconciliation of profit Depreciation, amortization and depletion 518,805 505,535 442,786 318,520 Results from equity investments 9(c) (2,003) 6 (64,691) (221,381) Interest and monetary and exchange variations, net 1,166,712 305,541 1,175,350 223,342 Cost amount of the investment sold in the divestment date 37,662 37,662 Provision for losses and asset write-downs of long-term 3,790 3,691 2,029 2,769 2,066,629 1,421,568 1,896,644 863,980 Changes in operating working capital Held-for-trading financial investments 8,330 (4,744) 17,653 2,677 Trade accounts receivable (618,069) 23,282 (1,097,247) (183,521) Inventories 578,262 (498,471) 616,081 (401,725) Taxes recoverable 290,810 (44,633) 198,677 (14,369) Prepaid expenses 5,494 16,702 17,713 3,035 Other receivables (252,734) (332,375) (255,658) (192,214) Trade payables 449,302 (266,760) 424,869 421,948 Taxes payable 129,570 (50,545) 77,499 (144,094) Advances from customers 8,242 (12,086) 725 (117,330) Sundry provisions (28,869) (14,551) (9,561) (43,439) Other payables (40,600) 184,657 (292,697) 182,728 Cash from operations 2,596,367 422,044 1,594,698 377,676 Interest paid (349,811) (193,520) (113,903) (100,139) Income tax and social contribution paid (22,362) (9,124) (10,132) Net cash generated by operating activities 2,236,097 206,162 1,471,671 267,405 Proceeds from the sale of fixed assets 532 363 139 Acquisitions to property, plant and equipment (1,156,787) (226,751) (309,659) Acquisitions of intangible assets (595) (8,870) (595) (8,868) Held-for-maturity financial investments 7,265 14 Net cash used in investing activities Short-term and Long-term debit Obtained borrowings 1,394,810 1,656,951 699,973 408,598 Payment of borrowings (1,886,696) (1,841,649) (1,087,288) (792,465) Project finance 13 Obtained borrowings 357,319 Payment of borrowings (86,748) Related parties Obtained loans 191,680 Payment of loans (200,022) (54,017) Transactions current active 1,766 308,779 Dividends paid (6) (2) (6) (2) Repurchase of treasury shares 21(b) (927) (927) Net cash provided by (used in) financing activities 62,573 Exchange variation on cash of foreign subsidiaries 14,773 Increase (decrease) in cash and cash equivalents 1,077,912 657,960 11,465 Represented by Cash and cash equivalents at the beginning of the period 3,993,359 4,335,859 2,416,288 2,425,078 Cash and cash equivalents at the end of the period 5,071,271 3,214,065 3,074,248 2,436,543 Increase (decrease) in cash and cash equivalents 1,077,912 657,960 11,465 The Management notes are an integral part of the financial statements 7 Braskem S.A. Statement of value added at March 31, 2015 All amounts in thousands of reais Consolidated Parent company Mar/2015 Mar/2014 Mar/2015 Mar/2014 Revenue 11,818,880 13,711,837 8,712,813 7,882,562 Sale of goods, products and services 11,868,714 13,530,643 8,718,300 7,638,722 Other income (expenses), net (34,135) 190,532 9,427 252,665 Allowance for doubtful accounts (15,699) (9,338) (14,914) (8,825) Inputs acquired from third parties Cost of products, goods and services sold (9,482,475) (11,468,834) (6,764,592) (6,262,839) Material, energy, outsourced services and others (304,826) (372,552) (209,978) (232,844) Impairment of assets 64 292 52 Gross value added 2,031,643 1,870,743 1,738,243 1,386,931 Depreciation, amortization and depletion (518,805) (505,535) (442,786) (318,520) Net value added produced by the entity 1,512,838 1,365,208 1,295,457 1,068,411 Value added received in transfer 605,410 17,177 1,230,877 130,399 Results from equity investments 2,003 (6) 64,691 221,381 Financial income 603,323 16,883 1,166,146 (91,073) Other 84 300 40 91 Total value added to distribute 2,118,248 1,382,385 2,526,334 1,198,810 Personnel 270,091 227,962 147,831 133,911 Direct compensation 205,921 174,764 108,228 102,312 Benefits 50,869 40,033 28,699 21,297 FGTS (Government Severance Pay Fund) 13,301 13,165 10,904 10,302 Taxes, fees and contribuitions 386,913 123,977 419,112 224,846 Federal 16,001 210,055 121,199 127,252 State 363,551 (91,780) 295,334 96,133 Municipal 7,361 5,702 2,579 1,461 Remuneration on third parties' capital 1,257,252 634,103 1,707,988 434,747 Financial expenses (including exchange variation) 1,188,642 574,277 1,650,362 390,678 Rentals 68,610 59,826 57,626 44,069 Remuneration on own capital 203,992 396,343 251,403 405,306 Profit for the year 251,403 405,306 251,403 405,306 Non-controlling interests in profit (loss) for the period (47,411) (8,963) Value added distributed 2,118,248 1,382,385 2,526,334 1,198,810 The Management notes are an integral part of the financial statements 8 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia (“BA”), which jointly with its subsidiaries (hereinafter “Braskem” or “Company”) is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant corporate and operating events impacting these financial statements On December 31, 2013, the parent company entered into a share sales agreement with Odebrecht Ambiental (“OA”), through which it sold its interest in the subsidiary Distribuidora de Águas Triunfo S.A. (“DAT”) for R$315,000. On February 3, 2014, the Extraordinary Shareholders’ Meeting of DAT approved the change in its management and consequently the transfer of the management of the operations from Braskem to OA, upon the recognition of a gain of R$277,338 (“Other operating income (expenses), net”). Other corporate events of 2014 and which did not produce significant impact on these financial statements were presented in the 2014 annual financial statements of the Company in Note 1(a). (b) Naphtha agreement with Petrobras On August 29, 2014, Braskem and Petrobras entered into a new amendment to the naphtha supply contract of 2009, which extended the original contract duration by 6 months (from September 1, 2014 to February 28, 2015). The naphtha pricing formula of the original contract was temporarily maintained until the execution of a new long-term contract. It was also established that, if a new long-term contract was to be executed, the pricing formula in the new contract would be applied retroactively to any purchases made during the duration of the amendment. On the other hand, if a new long-term contract was not executed, the average price base negotiated between the parties would be valid throughout the duration of the amendment. After applying the average price scenario, it was determined that Braskem was entitled to a refund of R$242,900 related to amounts paid over the duration of the amendment. This amount was recorded under “Cost of goods sold” in the statement of operations for the current period. On February 27, 2015, Braskem and Petrobras executed a new amendment to the naphtha supply contract of 2009. The amendment is valid through August 31, 2015, and maintained the naphtha pricing formula provided for in the original contract. The amendment also established that if a new price formula is adopted in a new contract, it will be applied retroactively to any purchases made during the duration of said amendment. As of the date on which the issue of these financial statements was authorized, Braskem and Petrobras had not concluded their negotiations of a new contract. (c) Net working capital On March 31, 2015, Consolidated net working capital was negative R$1,000,424 (positive R$677,907 on December 31, 2014), while the Parent Company posted a negative R$2,448,557 (negative R$726,012 on December 31, 2014). The negative result on March 31, 2015 was caused chiefly by the increase in “Trade payables”, driven by the depreciation of the Brazilian real against the U.S. dollar (20.77% in the first quarter of 2015). 9 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, unless otherwise stated As part of its working capital management, Braskem relies on revolving credit facilities, maturing in 2019, in the amount of R$2,900,000 (US$750 million + R$500,000). These credit facilities may be withdrawn at any time. 2. Summary of significant accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2014 financial statements. Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem as of December 31, 2014, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no significant changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2014 financial statements. Consolidated and parent company quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. The parent company information was prepared and is being presented in accordance with CPC pronouncement. The individual and consolidated Statement of Value Added (“DVA”) is required under Brazilian corporations law and under the accounting practices adopted in Brazil for public companies. IFRS does not require the presentation of this statement. As a result, under IFRS, it is presented as supplementary information, without prejudice to the set of financial statements. 10 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, unless otherwise stated Consolidated quarterly information The consolidated quarterly information includes the quarterly information of the Parent Company and companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: Total interest - % Headquarters Mar/2015 Dec/2014 Direct and Indirect subsidiaries Alclor Química de Alagoas Ltda ("Alclor") (i) Brazil 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") USA 100.00 100.00 Braskem America, Inc. (“Braskem America”) USA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 Braskem International GmbH ("Braskem Austria") Austria 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") Austria 100.00 100.00 Braskem Chile Ltda. ("Braskem Chile") (ii) Chile 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa S.A.P.I ("Braskem Idesa") Mexico 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 75.00 Braskem Importação e Exportação Ltda. ("Braskem Importação") (iii) Brazil 100.00 Braskem Incoporated Limited ("Braskem Inc") Cayman Islands 100.00 100.00 Braskem Mexico, S. de RL de CV ("Braskem México") Mexico 100.00 100.00 Braskem Mexico Servicios S. RL de CV ("Braskem México Serviços") Mexico 100.00 100.00 Braskem Netherlands B.V (“Braskem Holanda”) Netherlands 100.00 100.00 Braskem Netherlands Finance (“Braskem Holanda Finance”) Netherlands 100.00 Braskem Netherlands Inc. (“Braskem Holanda Inc”) Netherlands 100.00 Braskem Participações S.A. ("Braskem Participações") (iii) Brazil 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") Spain 100.00 100.00 Braskem Petroquímica Ltda ("Braskem Petroquímica") Brazil 100.00 100.00 IQ Soluções e Química S.A. ("Quantiq") Brazil 100.00 100.00 IQAG Armazéns Gerais Ltda ("IQAG") Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) (iv) Uruguay 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) (iii) Brazil 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 (i) In process of merger by Braskem Petroquímica. (ii) Merged into the Petroquímica Chile in december, 2014. (iii) Merged into the Brskem Petroquímica in february, 2015. (iv) Dissolved in the period ended in march, 31, 2015. 11 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, unless otherwise stated Effect of exchange variation (a) Functional and presentation currency The functional and presentation currency of the Company is the real (b) Functional currency other than the Brazilian real Some subsidiaries and the jointly controlled subsidiary have a different functional currency from that of the Parent Company, as follows: Functional currency Subsidiaries Braskem Alemanha, Braskem Austria and Braskem Austria Finance Euro Braskem America, Braskem America Finance, Braskem Holand Finance and Braskem Holanda Inc U.S.dollar Braskem Holanda (i) U.S.dollar Braskem Idesa , Braskem Idesa Serviços, Braskem México and Braskem México Serviços Mexican peso Jointly-controlled investments Propileno Del Sur S.A. ("Propilsur") U.S.dollar (i) The functional currency adopted for Braskem Holanda was changed from the Brazilian real to the U.S. dollar on January 1, 2015, due to significant volume of financial and commercial transactions in U.S. dollars, particularly with the beginning of Naphtha sales in 2015. (c) Exchange variation effects The main effects from exchange variation that impacted these financial statements are shown below: End of period rate Average rate for period ended Mar/2015 Dec/2014 Variation Mar/2015 Mar/2014 Variation U.S. dollar - Brazilizan real 3.2080 2.6562 20.77% 2.8702 2.3652 21.35% U.S. dollar - Mexican peso 15.2498 14.7180 3.61% 14.9592 13.2311 13.06% U.S. dollar - Euro 0.9310 0.8231 13.11% 0.8900 0.7300 21.91% Reconciliation of equity and profit for the period between Parent Company and consolidated Shareholders' equity Profit for the period Mar/2015 Dec/2014 Mar/2015 Mar/2014 Parent Company 3,814,008 6,087,775 251,403 405,306 Braskem shares owned by subsidiary (48,892) (48,892) Non-controlling interest in Braskem Idesa (265,930) (144,533) (47,411) (8,963) Consolidated 3,499,186 5,894,350 203,992 396,343 12 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, unless otherwise stated 3. Cash and cash equivalents The information on cash and cash equivalents were presented in the 2014 annual financial statements of the Company, in Note 5. Consolidated Mar/2015 Dec/2014 Cash and banks (i) 353,179 227,237 Cash equivalents: Domestic market 2,876,650 2,253,648 Foreign market (i) 1,841,442 1,512,474 Total 5,071,271 3,993,359 (i) On March 31, 2015, it includes cash and banks of R$78,381 (R$26,830 on December 31, 2014) and cash equivalents of R$223,813 (R$307,034 on December 31, 2014) of the subsidiary Braskem Idesa, available for use in its project. 4. Financial investments The information on financial investments was presented in the 2014 annual financial statements of the Company, in Note 6. Consolidated Mar/2015 Dec/2014 Held-for-trading Investments in FIM Sol 91,242 85,573 Other 1,571 4,155 Held-to-maturity Quotas of investment funds in credit rights 39,011 42,495 Investments in foreign currency (i) 483,788 399,005 Compensation of investments in foreign currency (i) (483,788) (399,005) Total 131,824 132,223 In current assets 92,813 89,729 In non-current assets 39,011 42,494 Total 131,824 132,223 (i) On March 31, 2015, Braskem Holanda had a balance of financial investments held to maturity that was irrevocably offset by an export prepayment agreement of the Parent Company, in the amount of US$150 million, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco. This accounting offset was carried out in accordance with CPC 39 and IAS 32, which provide for the possibility of offsetting financial instruments when there is intent and legally exercised right to realize an asset and settle a liability simultaneously. 13 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, unless otherwise stated 5. Trade accounts receivable The information on trade accounts receivable was presented in the 2014 annual financial statements of the Company, in Note 7. Consolidated Parent Company Mar/2015 Dec/2014 Mar/2015 Dec/2014 Consumers Domestic market 1,813,094 1,523,458 1,732,217 1,455,216 Foreign market 1,860,386 1,517,035 5,054,249 4,219,228 Allowance for doubtful accounts (338,281) (322,831) (283,773) (268,859) Total 3,335,199 2,717,662 6,502,693 5,405,585 In current assets 3,199,385 2,692,612 6,369,909 5,382,456 In non-current assets 135,814 25,050 132,784 23,129 Total 3,335,199 2,717,662 6,502,693 5,405,585 6. Inventories The information on inventories was presented in the 2014 annual financial statements of the Company, in Note 8. Consolidated Parent company Mar/2015 Dec/2014 Mar/2015 Dec/2014 Finished goods 3,289,446 3,681,204 1,925,731 2,325,911 Raw materials, production inputs and packaging 848,183 1,067,512 739,198 963,550 Maintenance materials 261,978 247,327 194,071 187,773 Advances to suppliers 365,100 346,885 319,085 324,893 Imports in transit and other 88,122 94,206 76,828 77,359 Total 4,852,829 5,437,134 3,254,913 3,879,486 In current assets 4,692,269 5,368,146 3,094,353 3,810,498 In non-current assets 160,560 68,988 160,560 68,988 Total 4,852,829 5,437,134 3,254,913 3,879,486 7. Related parties The information concerning related parties was presented in the 2014 annual financial statements of the Company, in Note 9. 14 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (a) Consolidated Consolidated Balances at March 31, 2015 Balances at December 31, 2014 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and Balance sheet subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Assets Current Trade accounts receivable 6,691 213,595 49,647 269,933 4,347 104,857 33,009 142,213 Inventories (i) 122,227 122,227 108,929 123,377 232,306 Related parties 253,281 (ii) 187 253,468 55 66,375 186 66,616 Other receivables 4,535 4,535 Non-current Advances to suppliers (i) 160,560 160,560 68,988 68,988 Related parties Intracompany loan 139,835 139,835 138,501 138,501 Total assets 289,478 606,711 49,834 946,023 182,319 433,110 37,730 653,159 Liabilities Current Trade payables 265,001 1,142,356 1,407,357 459,412 1,497,675 1,957,087 Total liabilities 265,001 1,142,356 1,407,357 459,412 1,497,675 1,957,087 Period ended March 31, 2015 Period ended March 31, 2014 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Transactions Sales of products 12,688 601,706 118,932 733,326 8,845 303,220 59,552 371,617 Purchases of raw materials, finished goods services and utilities 829,358 2,558,116 13,450 3,400,924 49,933 2,110,336 5,752 2,166,021 Financial income (expenses) (35,065) (35,065) 1,166 1,166 General and administrative expenses Post-employment benefits plan ("EPE") Odebrecht previdência Privada ("Odeprev") 4,907 4,907 6,037 6,037 Gain from divestment of asset 277,338 (iii) 277,338 Total transactions 842,046 3,124,757 137,289 4,104,092 336,116 2,414,722 71,341 2,822,179 (i) Amount related to advances to raw material suppliers. (ii) Includes credit of R$242,900 from the naphtha contract additive (Note 1(b)). (iii) Amount related to divestment in subsidiary (Note 1(a)). 15 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (b) Parent Company Balances at March 31, 2015 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Balance sheet Inc. Holanda Petroquímica America Austria Argentina Other subsidiaries subsidiaries Other Fim Sol Total Assets Current Cash and equivalents 2,319,935 2,319,935 Trade accounts receivable 3,340,921 797,016 233,310 77,579 169,136 106,926 6,685 142,680 4,874,253 Inventories 122,227 5,441 127,668 Dividends and interest on capital 67,575 2,380 69,955 Related parties 45 16 16,317 65,846 59 17,537 59 252,841 352,720 Non-current Advances to suppliers 160,560 160,560 Related parties Loan agreements 13,167 93 73,534 86,794 Advance for future capital increase 11,007 11,007 Other receivables 29,659 29,659 Total assets 3,354,133 797,032 317,202 143,425 59 169,136 137,943 289,531 504,155 2,319,935 8,032,551 Liabilities Current Trade payables 6,420,796 45,905 317 227,556 14,998 1,128,595 7,838,167 Accounts payable to related parties Advance to export 11,096 371,945 6,961 69,593 459,595 Other payables 149,486 381 38,343 188,210 Non-current Accounts payable to related parties Advance to export 122,973 10,464,698 907,864 417,040 11,912,575 Payable notes 12,319 1,447 13,766 Total liabilities 6,567,184 10,836,643 196,838 915,523 486,633 265,899 14,998 1,128,595 20,412,313 Period ended March 31, 2015 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc. Holanda Petroquímica America Austria Argentina Other subsidiaries subsidiaries Other Fim Sol Total Transações Sales of products 28,380 499,828 581,020 934 83,144 160,904 12,674 526,637 1,893,521 Purchases of raw materials, finished products services and utilities 823,890 121,041 11,509 46,280 2,438,777 3,441,497 Financial income (expenses) (708,341) (1,946,565) (150,472) (87,037) 24,922 21,037 (35,064) (2,881,520) General and administrative expenses Post-employment benefits Odebrecht previdência Privada ("Odeprev") 4,587 4,587 Total transactions 143,929 702,061 108,066 193,450 58,954 2,930,350 4,587 2,458,085 16 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Balances at December 31, 2014 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Balance sheet Inc. Holanda Petroquímica Qpar America Austria Argentina Other subsidiaries subsidiaries Other Fim Sol Total Assets Current Cash and equivalents 1,490,895 1,490,895 Trade accounts receivable 2,740,452 472,347 248,350 68,940 116,520 144,367 3,326 103,403 25,031 3,922,736 Inventories 108,929 123,377 232,306 Dividends and interest on capital 67,575 2,380 69,955 Related parties 37 15 24,658 53,684 54 18,081 55 35,642 187 132,413 Non-current Advances to suppliers 68,988 68,988 Related parties Current accounts 1,863 1,863 Loan agreements 10,787 77 101,858 112,722 Other receivables 22,892 22,892 Total assets 2,751,276 472,362 340,583 122,624 54 116,520 189,660 181,298 364,280 25,218 1,490,895 6,054,770 Liabilities Current Trade payables 5,476,274 11,879 15 1,566 11,748 1,484,614 6,986,096 Accounts payable to related parties Advance to export 191,619 12,319 54,304 258,242 Other payables 1,040 89,449 345 98,281 189,115 Non-current Advance to export 8,797,501 751,705 345,306 9,894,512 Current accounts 97 97 Payable notes 112,021 1,447 113,468 Total liabilities 5,589,335 8,989,120 101,328 764,384 399,610 101,391 11,748 1,484,614 17,441,530 Period ended March 31, 2014 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc. Holanda Petroquímica Qpar America Austria Argentina Other subsidiaries subsidiaries Other Fim Sol Total Transações Sales of products 329,516 136,670 262,425 52,413 3,662 68,830 84,791 8,844 159,876 5,266 1,112,293 Purchases of raw materials, finished products services and utilities 887,904 88,579 112,216 7,109 48,371 1,439,082 36 2,583,297 Financial income (expenses) 89,278 65,728 8,458 10,350 (3,002) (1,697) 1,166 170,281 General and administrative expenses Post-employment benefits Odebrecht previdência Privada ("Odeprev") 3,747 3,747 Gain from divestment of asset 277,338 277,338 Total transactions 1,306,698 202,398 351,004 164,629 12,120 10,350 65,828 90,203 334,553 1,600,124 9,049 4,146,956 17 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (c) Key management personnel Parent company and consolidated Income statement transactions Mar/2015 Mar/2014 Remuneration Short-term benefits to employees and managers 4,057 3,486 Post-employment benefit 59 76 Long-term incentives 22 Total 4,116 3,584 8. Taxes recoverable The information on taxes recoverable was presented in the 2014 annual financial statements of the Company, in Note 10. Consolidated Parent Company Mar/2015 Dec/2014 Mar/2015 Dec/2014 Brazil IPI 25,660 20,456 21,669 16,945 Value-added tax on sales and services (ICMS) - normal operations 409,094 413,066 306,060 307,689 ICMS - credits from PP&E 131,631 136,308 125,447 129,979 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations 421,823 675,983 419,122 663,140 PIS and COFINS - credits from PP&E 252,305 244,194 240,238 232,510 Income tax and social contribution (IR and CSL) 696,915 692,723 620,086 597,980 REINTEGRA program 295,440 263,771 292,515 258,735 Federal supervenience 165,346 170,264 161,486 166,448 Other 21,276 9,217 2,898 5,648 Other countries Value-added tax (i) 466,275 547,947 Other 9,149 1,336 Total 2,894,914 3,175,265 2,189,521 2,379,074 Current assets 1,653,295 2,129,837 1,042,861 1,416,523 Non-current assets 1,241,619 1,045,428 1,146,660 962,551 Total 2,894,914 3,175,265 2,189,521 2,379,074 (i) Includes R$421,805 from purchases of machinery and equipment for the Ethylene XXI Project. The Management expects these credits to be received in the short term based on the laws of the countries that are involved. 18 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise 9. Investments The information related to investments was presented in the Company’s 2014 annual financial statements, in Note 11. (a) Information on investments Interest in total capital Adjusted net profit (loss) Adjusted total (%) - 3/31/2015 for the period equity Direct Direct e Indirect Mar/2015 Mar/2014 Mar/2015 Dec/2014 Subsidiaries Alclor 100.00 100.00 (809) 37,678 15,595 Braskem Alemanha 5.66 100.00 (34,596) 16,612 1,258,615 1,077,918 Braskem America 100.00 10,897 29,444 1,275,324 1,047,206 Braskem America Finance 100.00 85 (84) 1,737 1,664 Braskem Argentina 96.77 100.00 (5,713) 2,599 21,427 27,140 Braskem Austria 100.00 100.00 (1,590) (392) (8,381) (7,378) Braskem Austria Finance 100.00 (8) (5) 85 3 Braskem Chile (136) Braskem Espanha 100.00 (9) (9) Braskem Holanda 100.00 100.00 (16,893) 11,990 1,667,871 1,394,982 Braskem Finance 100.00 100.00 (91,620) (28,792) (305,108) (213,489) Braskem Idesa 75.00 75.00 (369,220) (15,140) (1,063,718) (578,125) Braskem Idesa Serviços 75.00 4,088 518 6,683 5,483 Braskem Importação 203 Braskem Inc. 100.00 100.00 262,012 101,399 760,927 498,915 Braskem México 99.97 100.00 34,125 15,320 432,270 337,975 Braskem México Serviços 100.00 2,117 199 2,899 1,625 Braskem Participações (7) 45,634 Braskem Petroquímica 100.00 100.00 61,580 61,233 1,916,781 1,795,269 Braskem Qpar (i) 106,927 IQAG 0.12 100.00 1,346 938 11,254 8,448 Lantana 100.00 (148) 21 (860) (711) Norfolk (57) (433) Petroquímica Chile 97.96 100.00 333 1,081 7,798 7,609 Politeno Empreendimentos (1) 14,298 Quantiq 99.90 100.00 (7,077) 7,955 232,429 239,506 Jointly-controlled investment Refinaria de Petróleo Riograndense S.A.("RPR") 33.20 33.20 8,173 324 141,704 125,955 Odebrecht Comercializadora de Energia S.A. ("OCE") 20.00 20.00 216 159 915 734 Propilsur 49.00 49.00 (88) 121,547 121,547 Associates Borealis 20.00 20.00 8,529 170,809 174,433 Companhia de Desenvolvimento Rio Verde ("Codeverde") 35.97 35.97 (197) 46,342 46,342 (i) Merged into the parent company in December 2014. 19 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (b) Changes in investments – parent company Equity in results of investees Amortization Currency Balance at Capital Effect Adjustment of of fair value translation Balance at Dec/2014 Merger increase of results profit in inventories adjustment Other adjustments Mar/2015 Subsidiaries and jointly- controlled investment Domestic subsidiaries Alclor 15,595 22,892 (809) 37,678 Braskem Participações 45,634 (45,634) Braskem Petroquímica 1,911,604 59,932 61,580 (4,481) (7,784) 2,020,851 Politeno Empreendimentos 14,298 (14,298) Quantiq 243,466 (7,077) 9 236,398 RPR 41,822 2,732 2,497 47,051 OCE 148 36 184 2,272,567 22,892 56,462 2,497 2,342,162 Foreign subsidiaries Braskem Alemanha 61,014 (1,958) 12,186 71,242 Braskem Argentina 26,155 (5,713) (2,552) 17,890 Braskem Holanda 1,394,890 (16,893) (6,377) 289,783 1,661,403 Braskem Inc. 497,945 262,012 (5,097) 754,860 Braskem México 337,975 34,125 60,170 432,270 Petroquímica Chile 7,609 333 (1,513) (143) 6,286 2,325,588 271,906 362,139 2,943,951 4,598,155 22,892 328,368 364,636 5,286,113 Associates Domestic subsidiaries Borealis 34,887 (725) 34,162 34,887 34,162 Total 4,633,042 22,892 327,643 364,636 5,320,275 20 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (c) Equity accounting results - breakdown Consolidated Parent company Mar/2015 Mar/2014 Mar/2015 Mar/2014 Equity in results of subsidiaries, associate and jointly-controlled 2,003 (6) 307,623 272,139 Amortization of fair value adjustment (7,775) (21,607) Provision for subsidiaries with negative equity (235,159) (29,191) Other 2 40 2,003 64,691 221,381 (d) Summary of information from the partially owned subsidiary Braskem Idesa Balance sheet Assets Mar/2015 Dez/2014 Liabilities Mar/2015 Dez/2014 Current Current Cash and cash equivalents 302,194 333,864 Trade payables 420,326 620,953 Inventories 244,495 238,193 Project finance 31,352 26,462 Taxes recoverable 423,669 499,173 Other payables 97,248 101,596 Other receivables 111,047 96,350 548,926 749,011 1,081,405 1,167,580 Non-current Non-current Project finance 9,353,079 7,551,033 Other receivables 281,570 219,010 Loan agreements 3,913,265 2,921,275 Property, plant and equipment 11,402,880 9,260,814 Other payables 14,303 4,210 11,684,450 9,479,824 13,280,647 10,476,518 Shareholders' equity Total assets 12,765,855 10,647,404 Total liabilities and shareholders' equity 12,765,855 10,647,404 Statement of operations Statement of cash flows Mar/2015 Mar/2014 Mar/2015 Mar/2014 Gross profit (4,717) (768) Cash flows from operating activities Operating expenses, net (18,589) (14,017) Cash generated by operating activities 128,921 (189,515) Financial results (143,951) (4,819) Interest paid (178,846) (61,874) Loss before income tax Net cash used by operating activities Income tax (23,337) 4,464 Loss for the period Net cash used in investing activities Net cash provided by financing activities Short-term and Long-term debit - obtained loans 357,319 Related parties 244,322 357,061 601,641 357,061 Exchange variation on cash (35,096) 8,163 Decrease in cash and cash equivalents Represented by Cash and cash equivalents at the beginning for the period 333,864 809,875 Cash and cash equivalents at the end for the period 302,194 150,050 Decrease in cash and cash equivalents 21 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Property, plant and equipment The information on property, plant and equipment was presented in the Company’s 2014 annual financial statements, in Note 12. Consolidated Mar/2015 Dec/2014 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 458,908 458,908 436,540 436,540 Buildings and improvements 1,898,139 (869,514) 1,028,625 1,899,018 (848,243) 1,050,775 Machinery, equipment and installations 26,994,353 (13,279,082) 13,715,271 26,581,334 (12,772,515) 13,808,819 Projects in progress (i) 15,425,960 15,425,960 13,179,475 13,179,475 Other 1,122,740 (583,049) 539,691 1,065,324 (539,443) 525,881 Total 45,900,100 31,168,455 43,161,691 29,001,490 (i) It includes spending on the construction of the plant in Mexico (Ethylene XXI Project) in the amount of R$11,402,880. Impairment test for property, plant and equipment There were no significant events or circumstances in the period ended March 31, 2015 that indicate the need for impairment testing on the property, plant and equipment. Intangible assets The information on intangible assets was presented in the 2014 annual financial statements of the Company, in Note 13. Consolidated Mar/2015 Dec/2014 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,187,722 (1,128,804) 2,058,918 3,187,722 (1,128,804) 2,058,918 Trademarks and patents 216,816 (95,170) 121,646 213,031 (91,121) 121,910 Software and use rights 510,513 (310,336) 200,177 497,813 (292,250) 205,563 Contracts with customers and suppliers 813,337 (350,696) 462,641 729,711 (280,374) 449,337 Total 4,728,388 2,843,382 4,628,277 2,835,728 Impairment of intangible assets with definite and indefinite useful life There were no significant events or circumstances in the period ended March 31, 2015 that indicated the need for updating the impairment testing of intangible assets with indefinite useful life made in October 2014, or that indicated the need to perform an impairment testing of intangible assets with definite useful life. 22 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Borrowings The information on borrowings was presented in the 2014 annual financial statements of the Company, in Note 14. Annual financial charges Consolidated Average interest (unless otherwise stated) Monetary restatement Mar/2015 Dec/2014 Foreign currency Bonds and Medium term notes (MTN) Note 12 (a) Note 12 (a) 14,203,162 11,776,438 Advances on exchange contracts US dollar exchange variation 1.68% 33,758 Export prepayment Note 12 (b) Note 12 (b) 517,959 427,074 BNDES Note 12 (c) Note 12 (c) 443,033 396,439 Export credit notes Note 12 (d) Note 12 (d) 1,158,286 956,010 Working capital US dollar exchange variation 1.59% above Libor 763,280 633,104 Transactions costs (261,868) (260,656) Local currency Export credit notes Nota 12 (d) Nota 12 (d) 2,460,259 2,435,839 BNDES Nota 12 (c) Nota 12 (c) 2,999,687 3,137,035 BNB/ FINAME/ FINEP/ FUNDES 6.52% 736,128 762,757 BNB/ FINAME/ FINEP/ FUNDES TJLP 0.70% 6,628 8,512 Fundo de Desenvolvimento do Nordeste (FDNE) 6.50% 51,890 51,090 Other TJLP 0.04% 27,685 26,928 Transactions costs (13,093) (14,007) Total 23,126,794 20,336,563 Current liabilities 1,876,939 1,418,542 Non-current liabilities 21,249,855 18,918,021 Total 23,126,794 20,336,563 Parent company Mar/2015 Dec/2014 Foreign currency Current liabilities 1,509,395 1,240,926 Non-current liabilities 2,803,999 2,349,741 4,313,394 3,590,667 Local currency Current liabilities 1,191,170 894,025 Non-current liabilities 5,077,898 5,513,925 6,269,068 6,407,950 Current liabilities 2,700,565 2,134,951 Non-current liabilities 7,881,897 7,863,666 Total 10,582,462 9,998,617 23 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (a) Bonds and MTN Issue amount Interest Consolidated Issue date (US$ in thousands) Maturity (% per year) Mar/2015 Dec/2014 July - 1997 250,000 June - 2015 9.38 177,417 149,394 September - 2006 275,000 January - 2017 8.00 185,145 165,863 June - 2008 500,000 June - 2018 7.25 451,076 381,567 May - 2010 400,000 May - 2020 7.00 157,201 127,945 May - 2010 350,000 May - 2020 7.00 1,154,020 939,251 October - 2010 450,000 no maturity date 7.38 1,469,033 1,216,348 April - 2011 750,000 April - 2021 5.75 2,461,177 2,009,294 July - 2011 500,000 July - 2041 7.13 1,625,587 1,369,631 February - 2012 250,000 April - 2021 5.75 823,136 672,005 February - 2012 250,000 no maturity date 7.38 816,130 675,749 May - 2012 500,000 May - 2022 5.38 1,639,444 1,339,601 July - 2012 250,000 July - 2041 7.13 812,794 684,815 February - 2014 500,000 February - 2024 6.45 1,620,668 1,363,317 May - 2014 250,000 February - 2024 6.45 810,334 681,658 Total 5,475,000 14,203,162 11,776,438 (b) Export prepayments (“EPP”) Initial amount of the transaction Consolidated Issue date (US$ thousand) Maturity Charges (% per year) Mar/2015 Dec/2014 January - 2013 200,000 November - 2022 US dollar exchange variation + semiannual Libor + 1.10 517,959 427,074 Total 200,000 517,959 427,074 24 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (c) BNDES borrowings Consolidated Projects Issue date Maturity Charges (% per year) Mar/2015 Dec/2014 Foreign currency Other 2006 October - 2016 US dollar exchange variation + 6.88 5,000 4,795 Braskem Qpar expansion 2006/2007/2008 April - 2016 US dollar exchange variation + 6.73 to 6.88 6,582 6,717 Green PE 2009 July - 2017 US dollar exchange variation + 6.66 35,530 32,577 Limit of credit II 2009 January - 2017 US dollar exchange variation + 6.66 65,824 61,946 New plant PVC Alagoas 2010 January - 2020 US dollar exchange variation + 6.66 125,235 109,077 Limit of credit III 2011 October - 2018 US dollar exchange variation + 6.50 to 6.53 159,203 141,894 Butadiene 2011 January - 2021 US dollar exchange variation + 6.53 45,659 39,433 443,033 396,439 Local currency Other 2006 September - 2016 TJLP + 2.80 26,893 31,376 Braskem Qpar expansion 2006/2007/2008 February - 2016 TJLP + 2.15 to 3.30 31,799 40,617 Green PE 2008/2009 June - 2017 TJLP + 0.00 to 4.78 178,080 198,608 Limit of credit II 2009 January - 2017 TJLP + 2.58 to 3.58 143,274 162,815 Limit of credit II 2009 January - 2021 4.00 to 4.50 93,096 93,875 New plant PVC Alagoas 2010 December - 2019 TJLP + 0.00 to 3.58 278,845 293,568 New plant PVC Alagoas 2010 December - 2019 5.50 31,739 33,414 Limit of credit III 2011 January - 2021 TJLP + 0.00 to 3.58 1,272,651 1,331,699 Limit of credit III 2011 January - 2021 SELIC + 2.58 to 2.78 259,420 260,508 Limit of credit III 2011 January - 2021 3.50 to 6.00 236,822 250,505 Butadiene 2011 December - 2020 TJLP + 0.00 to 3.45 110,423 115,225 Finem 2014 March - 2021 TJLP + 2.78 197,254 192,827 Finem 2014 March - 2021 SELIC + 2.78 136,720 129,326 Finem 2014 March - 2021 6.00 2,671 2,672 2,999,687 3,137,035 Total 3,442,720 3,533,474 25 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (d) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) Mar/2015 Dec/2014 Foreign currency November - 2006 167,014 May - 2018 Us dollar exchange variation + 8.10 258,162 209,561 April - 2007 101,605 March - 2018 Us dollar exchange variation + 7.87 166,466 135,220 May - 2007 146,010 May - 2019 Us dollar exchange variation + 7.85 246,896 200,518 January - 2008 266,430 February - 2020 Us dollar exchange variation + 7.30 486,762 410,711 681,059 1,158,286 956,010 Local currency April - 2010 50,000 October - 2021 105% of CDI 37,187 36,120 June - 2010 200,000 October - 2021 105% of CDI 148,746 144,481 February - 2011 250,000 October - 2021 105% of CDI 148,746 144,481 April - 2011 (i) 450,000 abr-2019 112,5% of CDI 461,767 461,254 June - 2011 80,000 October - 2021 105% of CDI 59,498 57,792 August - 2011 (i) 400,000 August - 2019 112,5% of CDI 404,672 404,309 June - 2012 100,000 October - 2021 105% of CDI 74,373 72,241 September - 2012 300,000 October - 2021 105% of CDI 223,120 216,722 October - 2012 85,000 October - 2021 105% of CDI 63,217 61,405 February - 2013 (ii) 100,000 September - 2017 8.00 101,075 101,161 February - 2013 (ii) 100,000 February - 2016 8.00 101,161 101,161 February - 2013 (ii) 50,000 September - 2017 8.00 50,419 50,440 February - 2013 (ii) 100,000 February - 2016 8.00 101,075 101,096 March - 2013 (ii) 50,000 March - 2016 8.00 50,257 50,257 June - 2014 (ii) 50,000 June - 2017 7.50 50,010 50,010 June - 2014 (ii) 17,500 June - 2017 8.00 17,504 17,504 June - 2014 (ii) 10,000 June - 2017 8.00 10,002 10,002 September - 2014 100,000 August - 2020 108% of CDI 100,715 103,579 November - 2014 (ii) 150,000 November - 2017 8.00 154,029 151,094 November - 2014 100,000 April - 2015 8.00 102,686 100,730 Total 2,742,500 2,460,259 2,435,839 (i) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 14.2.1 (b.i)). (ii) The Company enters into swap transactions for these contracts (from 67.10% to 92.70% of CDI) (Note 14.2.1 (a)). 26 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (e) Payment schedule The maturity profile of the long-term amounts is as follows: Consolidated Mar/2015 Dec/2014 2016 808,814 1,253,774 2017 1,580,571 1,528,616 2018 2,226,665 1,977,384 2019 2,119,218 1,997,887 2020 2,269,811 1,940,691 2021 3,475,090 2,947,526 2022 1,703,656 1,417,085 2023 7,448 7,652 2024 2,422,033 2,008,387 2025 and thereafter 4,636,549 3,839,019 Total 21,249,855 18,918,021 (f) Capitalized financial charges - consolidated In the period ended March 31, 2015, a total of R$33,334 corresponding to financial charges were capitalized (R$19,842 in the period ended March 31, 2014), including monetary variation and part of the exchange variation. The average rate of these charges in the period was 7.53% p.a. (7.41% p.a. in the period ended March 31, 2014). (g) Guarantees Braskem gave collateral for part of its borrowings as follows: Total Total Loans Maturity Mar/2015 guaranteed Guarantees BNB March - 2023 474,054 474,054 Mortgage of plants, pledge of machinery and equipment BNDES January - 2021 3,442,720 3,442,720 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June - 2020 167,753 167,753 Mortgage of plants, land and property, pledge of machinery and equipment FINEP July - 2024 98,400 98,400 Bank surety FINAME February - 2022 2,549 2,549 Pledge of equipment Total 4,185,476 4,185,476 27 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Project finance The information on project finance was presented in the 2014 annual financial statements in Note 15. US$ thousands Consolidated Identification Contract value Value received Maturity Charges (% per year) Mar/2015 Dez/2014 Project finance I 700,000 643,626 February - 2027 Us dollar exchange variation + quarterly Libor + 3.25 2,073,270 1,716,943 Project finance II 210,000 161,358 February - 2027 Us dollar exchange variation + 6.17 521,275 378,992 Project finance III 600,000 519,801 February - 2029 Us dollar exchange variation + 4.33 1,676,125 1,388,166 Project finance IV 660,000 638,577 February - 2029 Us dollar exchange variation + quarterly Libor + 3.88 2,058,533 1,757,438 Project finance V 400,000 367,787 February - 2029 Us dollar exchange variation + quarterly Libor + 4.65 1,186,543 982,688 Project finance VI 90,000 57,624 February - 2029 Us dollar exchange variation + quarterly Libor + 2.73 185,666 153,762 Project finance VII 533,095 490,163 February - 2029 Us dollar exchange variation + quarterly Libor + 4.64 1,524,679 1,311,104 Transactions costs (125,970) (111,598) Total 3,193,095 2,878,936 9,100,121 7,577,495 VAT borrowings (i) November - 2029 MXN exchange variation + 2.00% above TIIE (ii) 284,311 284,311 9,384,432 7,577,495 Current liabilities 31,352 26,462 Non-current liabilities 9,353,080 7,551,033 Total 9,384,432 7,577,495 (i) Financing for Braskem IDESA to be paid exclusively to the refund of value-added taxes (Note 8.i). (ii) TIIE – “ Tasa de Interés Interbancaria de Equilibrio ” – basic interest rate in Mexico, similar to the CDI overnight rate in Brazil. Braskem Idesa capitalized the charges incurred on this financing in the period ending March 31, 2015, in the amount of R$137,653 (R$72,289 in the period ended March 31, 2014), including a portion of exchange variation. The average interest rate over these charges in the period was 8.81% p.a. (5.02% p.a. in the period ended March 31, 2014). The maturity profile of this long-term financing, by year of maturity, is as follows: Consolidated Mar/2015 Dec/2014 2016 172,291 137,360 2017 509,258 417,129 2018 624,201 511,886 2019 649,920 533,244 2020 767,569 630,543 2021 878,550 722,211 2022 733,411 603,387 2023 970,004 797,728 2024 1,050,043 863,811 2025 and thereafter 2,997,833 2,333,734 Total 9,353,080 7,551,033 28 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Financial instruments The information related to financial instruments was presented in the 2014 financial statements of the Company, in Note 16. Non-derivative financial instruments – measured at fair value - consolidated Fair value Book value Fair value Note Classification by category hierarchy Mar/2015 Dec/2014 Mar/2015 Dec/2014 Cash and cash equivalents 3 Cash and banks 353,179 227,237 353,179 227,237 Financial investments in Brazil Held-for-trading Nível 2 808,020 1,146,880 808,020 1,146,880 Financial investments in Brazil Loans and receivables 2,068,630 1,106,768 2,068,630 1,106,768 Financial investments abroad Held-for-trading Nível 2 1,841,442 1,512,474 1,841,442 1,512,474 5,071,271 3,993,359 5,071,271 3,993,359 Financial investments 4 FIM Sol investments Held-for-trading Nível 2 91,242 85,573 91,242 85,573 Other Held-for-trading Nível 2 1,571 4,155 1,571 4,155 Quotas of receivables investment fund Held-to-maturity 39,011 42,495 39,011 42,495 131,824 132,223 131,824 132,223 Trade accounts receivable 5 3,335,199 2,717,662 3,335,199 2,717,662 - - Related parties credits 7 Loans and receivables 393,303 205,117 393,303 205,117 - - Trade payables 12,802,587 10,852,410 12,802,587 10,852,410 Borrowings 12 Foreign currency - Bond Nível 1 14,203,162 11,776,438 13,365,211 11,900,361 Foreign currency - other borrowings 2,916,316 2,412,627 2,916,316 2,412,627 Local currency 6,282,277 6,422,161 6,282,277 6,422,161 Project finance 13 9,510,402 7,689,093 9,510,402 7,689,093 - - - Ethylene XXI Project Loan 16 1,000,950 792,188 1,000,950 792,188 - - - Other payables 302,805 296,969 302,805 296,969 (a) Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; and Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. 29 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Derivative financial instruments designated and not designated for hedge accounting 14.2.1 Changes Operation characteristics Fair value Principal exposure Balance at Change in Financial Balance at Identification Note hierarchy Derivatives Dec/2014 fair value settlement Mar/2015 Non-hedge accounting transactions Exchange swap Level 2 Argentine peso Dollar 1,383 3,155 (4,538) Interest rate swaps 14.2.1 (a) Level 2 Fixed rate CDI 18,588 (3,289) 2,638 17,937 Deliverable Forward Level 2 Euro Dollar 2,230 (5,081) 3,617 766 22,201 1,717 18,703 Hedge accounting transactions Exchange swap 14.2.1 (b.i) Level 2 CDI Dollar+Interests 560,828 323,348 (6,220) 877,956 Interest rate swaps 14.2.1 (c.i.i) Level 2 Libor Fixed price 3,542 72,724 (14,702) 61,564 Deliverable Forward 14.2.1 (c.i.ii) Level 2 Mexican peso Dollar 30,533 10,368 (28,718) 12,183 594,903 406,440 951,703 Derivatives operations Current assets (33,555) (16,635) Non-current assets (39,350) Current liabilities 95,626 82,749 Non-current liabilities 594,383 904,292 617,104 970,406 (a) Interest rate swap linked to NCE Identification Interest rate Maturity Fair value Nominal value (hedge) Mar/2015 Dec/2014 Swap NCE I 100,000 90.65% CDI February - 2016 3,361 3,576 Swap NCE II 50,000 88.20% CDI February - 2016 1,722 1,879 Swap NCE III 100,000 92.64% CDI February - 2016 3,507 3,773 Swap NCE IV 50,000 92.70% CDI February - 2016 1,805 1,928 Swap NCE V 50,000 68.15% CDI December - 2016 537 360 Swap NCE VI 100,000 91.92% CDI February - 2016 3,516 3,781 Swap NCE VII 50,000 92.25% CDI March - 2016 1,785 1,911 Swap NCE VIII 17,500 91.10% CDI March - 2016 601 640 Swap NCE IX 10,000 77.52% CDI August - 2016 262 241 Swap NCE X 50,000 67.15% CDI December - 2016 424 251 Swap NCE XI 50,000 67.10% CDI December - 2016 417 248 Total 627,500 17,937 18,588 Derivatives operations Current liabilities 17,937 18,588 Total 17,937 18,588 30 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (b) Operations designated for hedge accounting (b.i) Swaps related to export credit notes (NCE) Identification Hedge Maturity Fair value Nominal value US$ thousands interest rate per year Mar/2015 Dec/2014 Swap NCE I 200,000 122.100 6.15% August - 2019 228,633 155,961 Swap NCE II 100,000 60.187 6.15% August - 2019 111,194 75,373 Swap NCE III 100,000 59.588 6.15% August - 2019 109,029 73,565 Swap NCE IV 100,000 56.205 5.50% April - 2019 90,761 57,906 Swap NCE V 100,000 56.180 5.50% April - 2019 90,699 57,831 Swap NCE VI 150,000 82.372 7.90% April - 2019 154,525 80,506 Swap NCE VII 100,000 58.089 4.93% April - 2019 93,115 59,686 Total 850,000 494.721 877,956 560,828 Derivatives operations Current assets (16,635) (33,555) Non-Current liabilities 894,591 594,383 Total 877,956 560,828 (b.ii) Non-derivative liabilities designated for export hedge accounting (b.ii.i) Future exports in U.S. dollars On May 1, 2013, Braskem S.A. designated non-derivative financial instrument liabilities, denominated in U.S. dollars, as hedge for the flow of its highly probable future exports. Thus, the impact of exchange rates on future cash flows in dollars derived from these exports will be offset by the foreign exchange variation on the designated liabilities, partly eliminating the volatility of results. Hedged exports amounted to US$6.757.231, as shown below: Total nominal value US$ thousands 2016 839,447 2017 829,685 2018 787,894 2019 733,980 2020 724,000 2021 716,000 2022 719,000 2023 718,372 2024 688,853 6,757,231 31 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise On March 31, 2015, the maturities of the financial liabilities designated as this hedge, within the scope of the consolidated balance sheet, were as follows: Total nominal value US$ thousands 2015 2,219,245 2016 278,849 2017 84,383 2018 1,136,428 2019 183,684 2020 567,677 2021 1,016,965 2022 520,000 2024 750,000 6,757,231 (b.ii.ii) Liabilities related to the Project Finance of future sales in U.S. dollar On October 1, 2014, Braskem Idesa designated its liabilities related to Project Finance, denominated in U.S. dollar, as hedge instruments to protect highly probably future sales flows. Therefore, the impact of exchange variation on future cash flows in U.S. dollar derived from these sales in dollar will be offset by the exchange variation on the designated liabilities, partially eliminating the volatility in the results of the subsidiary. On March 31, 2015, hedged sales and the maturities of financial liabilities amounted to US$2,878,936 thousand and were distributed as follows Total nominal value US$ thousands 2016 60,862 2017 165,217 2018 200,138 2019 206,844 2020 240,596 2021 273,942 2022 229,136 2023 300,853 2024 324,902 2025 322,097 2026 278,065 2027 136,576 2028 111,765 2029 27,943 2,878,936 For the purposes of analyzing the prospective and retroactive effectiveness of the transactions, the Company used the dollar offset and volatility reduction coefficient methods, respectively. 32 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (c) Hedge operations by Braskem Idesa related to project finance The hedge operations of Braskem Idesa share the same guarantees with the Project Finance. (c.i) Interest rate swap linked to Libor (operation designated for hedge accounting) Identification Interest rate Maturity Fair value Nominal value (hedge) Mar/2015 Dec/2014 Swap Libor I 299,996 1.9825% May - 2025 14,013 790 Swap Libor II 299,996 1.9825% May - 2025 14,184 870 Swap Libor III 299,996 1.9825% May - 2025 14,021 775 Swap Libor IV 129,976 1.9825% May - 2025 6,071 330 Swap Libor V 132,996 1.9825% May - 2025 6,266 386 Swap Libor VI 149,932 1.9825% May - 2025 7,009 391 Total 1,312,892 61,564 3,542 Derivatives operations Current assets (39,350) Current liabilities 51,863 42,892 Non-current liabilities 9,701 Total 61,564 3,542 (c.ii) Currency futures contract– Mexican Peso / U.S. Dollar (operation designated for hedge accounting) Identification Foreign exchange Maturity Fair value Nominal value (hedge) Mar/2015 Dec/2014 Deliverable Forward 23,381 12.9518 February - 2015 7,723 Deliverable Forward 29,047 13.1969 March - 2015 8,485 Deliverable Forward 18,625 13.0980 March - 2015 5,841 Deliverable Forward 10,230 13.0490 April - 2015 4,792 3,334 Deliverable Forward 5,897 13.1167 June - 2015 2,714 1,878 Deliverable Forward 7,014 13.4329 June - 2015 2,811 1,947 Deliverable Forward 2,245 13.2538 July - 2015 996 708 Deliverable Forward 1,847 13.1486 August - 2015 870 617 Total 98,286 12,183 30,533 Derivatives operations Current liabilities 12,183 30,533 Total 12,183 30,533 (d) Estimated maximum loss The amount at risk of the derivatives held by Braskem which is defined as the loss that could result in one month as from March 31, 2015, with a probability of 5%, and under normal market conditions, was estimated by the Company at US$27,238 thousand for the NCE exchange swap (Note 14.2.1(b.i)) and R$427 for the NCE interest rate swap (Note 14.2.1(a)), and US$3,472 thousand to the swap of Libor related to Braskem’s project in Mexico (Note 14.2.1 (c.i)). 33 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Credit quality of financial assets (a) Trade accounts receivable On March 31, 2015, the credit ratings for the domestic market were as follows: (%) Mar/2015 Dec/2014 1 Minimum risk 5.49 5.09 2 Low risk 43.96 40.23 3 Moderate risk 29.67 30.81 4 High risk 19.93 23.15 5 Very high risk (i) 0.95 0.72 (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. Default indicators for the periods ended : Last 12 months Domestic Export Market Market March 31, 2015 0.18% 0.68% March 31, 2014 0.31% 0.60% December 31, 2014 0.65% 0.18% December 31, 2013 0.14% 0.13% (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, Braskem uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Mar/2015 Dec/2014 Financial assets with risk assessment AAA 4,759,232 3,765,527 AA 65,304 AA- 37,178 A+ 61,554 53,229 A 257,301 180,233 A- 46,267 13,648 5,161,532 4,077,941 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 39,011 42,495 Sundry funds (ii) 472 3,056 Other financial assets with no risk assessment 2,080 2,090 41,563 47,641 Total 5,203,095 4,125,582 (i) Financial assets with no internal or external ratings and approved by the Management of the Company. (ii) Investment funds with no internal and external risk assessment whose portfolio is composed of assets from major financial institutions and that comply with Braskem’s financial policy. Braskem’s financial policy determines “A-” as the minimum rating for financial investments. 34 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On March 31, 2015, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · Libor floating interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Selection of scenarios (b.1) Probable scenario The Market Readout published by the Central Bank of Brazil on March 27, 2015 was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate and the CDI interest rate, using the reference date of March 31, 2015. The Market Readout presents a consensus of market expectations based on a survey of the forecasts made by various financial and non-financial institutions. According to the Market Readout, at the end of 2015, the U.S. dollar will appreciate by 26.12% against the Brazilian real compared to end-2014, and the CDI rate will reach 11.75%. The probable scenario for the TJLP is an increase of 0.50% from the current rate of 5.5%, in line with the size of the government’s most recent decisions to increase or decrease the rate, while the CDI rate shows an increase of 1.0% by the end of 2015. The Market Readout does not publish forecasts for the Libor interest rate. Therefore, to determine the probable scenario, Braskem considered a 5% increase on current market levels. 35 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (b.2) Possible and extreme adverse scenarios The sensitivity values in the table below are the changes in the value of the financial instruments in each scenario: Possible adverse Extreme adverse Instrument / Sensitivity Probable (25%) (50%) Brazilian real/U.S. dollar exchange rate Bonds and MTN (617,954) (3,490,136) (6,980,273) BNDES (19,611) (110,758) (221,517) Working capital / structured operations (85,057) (480,392) (960,783) Export prepayments (22,075) (124,677) (249,353) Project finance (415,396) (2,346,108) (4,692,216) Financial investments abroad 113,724 642,299 1,284,597 Swaps (79,141) (367,838) (814,818) Mexican peso/U.S. dollar exchange rate Deliverable Forward (1,503) (14,967) (24,960) Libor floating interest rate Working capital / structured operations (2,505) (12,524) (25,048) Export prepayments (3,276) (16,381) (32,762) CDI interest rate NCE 39,745 (136,271) (288,079) NCA 54,021 (192,567) (419,683) Foreign loans / other in local currency 1,053 (3,570) (7,484) Probable Possible adverse Extreme adverse Instrument / Sensitivity 5.5% 6.0% 6.5% TJLP interest rate BNDES (38,222) (86,715) (130,939) 36 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Taxes payable The information related to taxes payable was presented in the Company’s 2014 annual financial statements, in Note 17. Consolidated Parent company Mar/2015 Dec/2014 Mar/2015 Dec/2014 Parent Company and subsidiaries in Brazil IPI 74,760 53,536 64,685 46,518 IR and CSL 108,539 31,474 25,899 27,847 ICMS 125,804 99,328 94,381 26,758 Other 51,559 45,177 43,823 47,207 Other countries Other 12,330 4,576 Total 372,992 234,091 228,788 148,330 Current liabilities 342,293 203,392 198,154 117,696 Non-current liabilities 30,699 30,699 30,634 30,634 Total 372,992 234,091 228,788 148,330 Ethylene XXI Project Loan Braskem Idesa is building a plant in Mexico, called the Ethylene XXI Project and financed under the project finance modality (Note 13). The financing structure observes the ratio of 70% debt (Project Finance) and 30% using shareholder funds, in the form of equity or subordinated loan (loan). This loan, which is due to the non-controlling shareholder of Braskem Idesa will be paid exclusively with cash generated from the project. 37 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Income tax (“IR”) and social contribution (“CSLL”) The information related to income tax and social contribution was presented in the Company’s 2014 annual financial statements, in Note 19. (a) Reconciliation of the effects of income tax and social contribution on profit or loss Consolidated Parent company Mar/2015 Mar/2014 Mar/2015 Mar/2014 Income before IR and CSL 379,325 569,133 341,170 503,068 IR and CSL at the rate of 34% (128,974) (193,505) (115,998) (171,043) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 681 (8,057) 24,595 92,527 Other permanent adjustments (i) (47,040) 28,772 1,636 (19,246) Effect of IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL (50,302) (53,456) (2,960) Deferred IR and CSL (125,031) (119,334) (86,807) (97,762) Total IR and CSL on income statement (i) The main impact on this account include permanent tax restatement resulting from the effects of inflation on the subsidiary Braskem Idesa (14.62% increase on the effective tax rate). The nominal income tax (IR) rates of subsidiaries abroad differ from those in Brazil, of 34% (IR – 25% and CSLL 9%), as shown below: Official rate - % Headquarters (Country) Mar/2015 Direct and Indirect subsidiaries Braskem Alemanha Germany 31.90 Braskem America and Braskem America Finance USA 35.00 Braskem Argentina Argentina 35.00 Braskem Austria and Braskem Austria Finance Austria 25.00 Braskem Petroquímica Chile Chile 20.00 Braskem Holanda, Braskem Holanda Finance and Braskem Holanda Inc Netherland 25.00 Braskem Idesa, Braskem Idesa Serviços, Braskem México and Braskem México Serviços Mexico 30.00 38 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (b) Breakdown of deferred income tax and social contribution Consolidated Parent company Assets Mar/2015 Dec/2014 Mar/2015 Dec/2014 Tax losses (IR) and negative base (CSL) 1,536,305 1,082,097 386,126 276,727 Goodwill amortized 7,062 7,411 7,062 7,411 Exchange variations 2,493,436 1,302,801 2,491,263 1,302,801 Temporary adjustments 49,690 151,639 652,709 526,377 Business combination 188,188 187,859 89,769 89,770 Pension plan 104,227 104,226 Deferred charges - write-off 21,024 24,854 20,848 20,848 4,295,705 3,647,777 Liabilities Amortization of goodwill based on future profitability 709,823 699,179 620,756 612,277 Tax depreciation 732,352 694,039 669,726 633,414 Temporary differences 511,638 416,230 11,702 11,704 Business combination 224,368 232,301 76,651 81,349 Write-off negative goodwill of incorporated subsidiaries 445 594 445 593 Additional indexation PP&E 121,312 124,762 121,312 124,762 Amortization of fair value adjustments on the assets from the acquisiton of Quattor 307,385 313,422 307,385 313,423 Other 125,981 113,645 59,680 57,335 2,733,304 2,594,172 1,867,657 1,834,857 Net 1,562,401 1,780,120 Assets presented in Balance Sheet 2,268,809 870,206 1,780,120 493,303 (-) Liabilities presented in Balance Sheet 706,408 603,490 Net 1,562,401 1,780,120 39 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (c) Net balance of deferred income and social contribution tax assets and liabilities Mar/2015 Headquarters IR and CSL (Country) Asset Liability Balance Assets Braskem S.A. Brazil 3,647,778 (1,867,658) 1,780,120 Braskem Argentina Argentina 5,783 5,783 Braskem Alemanha Germany 93,591 93,591 Braskem Idesa Mexico 342,159 (61,096) 281,063 Braskem México Serviços Mexico 2,167 2,167 Quantiq Brazil 9,116 (1,450) 7,666 Braskem Petroquímica - business combination effects Brazil 98,419 98,419 4,199,013 2,268,809 Liabilities Braskem Petroquímica - business combination effects Brazil (147,717) (147,717) Braskem Petroquímica Brazil 96,586 (155,192) (58,606) Petroquímica Chile Chile 106 (256) (150) Braskem America USA (499,935) (499,935) 96,692 Dec/2014 Headquarters IR and CSL (Country) Asset Liability Balance Assets Braskem S.A. Brazil 2,328,160 (1,834,857) 493,303 Braskem Argentina Argentina 3,772 3,772 Braskem Alemanha Germany 88,999 88,999 Braskem Idesa Mexico 231,504 (52,463) 179,041 Quantiq Brazil 8,393 (1,392) 7,001 Braskem Petroquímica - business combination effects Brazil 98,090 98,090 2,758,918 870,206 Liabilities Braskem Petroquímica - business combination effects Brazil (150,951) (150,951) Braskem Petroquímica Brazil 101,919 (149,897) (47,978) Petroquímica Chile Chile 51 (84) (33) Braskem America USA (404,528) (404,528) 101,970 (d) Realization of deferred income tax and social contribution In the period ended March 31, 2015, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. 40 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (e) Law 12,973 of May 13, 2014 Federal Law 12,973 of May 13, 2014, created from the conversion of Provisional Presidential Decree 627 of November 11, 2013, among others, revoked the Transitional Tax System (RTT) and included additional measures, notably: (i) Changes in the federal tax laws related to income tax (IR) and social contribution (CSLL), PIS/PASEP and COFINS taxes in order to align tax accounting with corporate accounting; (ii) provisions on the calculation of interest on equity; (iii) considerations on investments valued using the equity method of accounting; (iv) provision regarding the tax treatment of dividends calculated based on the results in the period from January 2008 to December 2013; and (v) provisions regarding new rules on taxation of profits earned abroad. The provisions in this law are applicable from 2015, except in the event of early adoption in 2014. Later, in the fourth quarter of 2014, Brazil’s Federal Revenue Service issued several normative instructions to regulate the provisions of Federal Law 12,973, most notably IN 1,515/14, which specifically addressed the effects of the cancellation of RTT, and IN 1,520/14, which regulated the provisions on taxation of profits earned abroad. With regard to the exercise of the option to apply the effects of Law 12,973, the Company opted to anticipate the effects of the cancellation of the transitional tax system (RTT) under IN 1,515/14 in calendar year 2014. Sundry provisions The information on sundry provisions was presented in the 2014 annual financial statements of the Company, in Note 20. Consolidated Parent company Mar/2015 Dec/2014 Mar/2015 Dec/2014 Provision for customers rebates 38,604 66,702 27,120 31,572 Provision for recovery of environmental damages 93,921 102,534 90,515 98,659 Judicial and administrative provisions 418,123 412,811 365,768 362,733 Other 14,707 12,177 Total 565,355 594,224 483,403 492,964 Current liabilities 51,955 88,547 40,453 53,049 Non-current liabilities 513,400 505,677 442,950 439,915 Total 565,355 594,224 483,403 492,964 41 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise The composition of provisions for judicial and administrative suits is as follows: Consolidated Parent company Mar/2015 Dec/2014 Mar/2015 Dec/2014 Labor claims 145,450 141,240 130,210 127,311 Tax claims Income tax and social contribution 36,648 35,682 PIS and COFINS 39,145 39,145 39,145 39,145 ICMS - interstate purchases 94,732 94,732 94,732 94,732 ICMS - other 12,559 12,559 12,559 12,559 Other tax claims 88,202 88,202 87,735 87,735 Societary claims and other 1,387 1,251 1,387 1,251 418,123 412,811 365,768 362,733 Post-employment The information on post-employment and defined-benefit plans was presented in the 2014 annual financial statements of the Company, in Note 21. The amounts recognized are as follows: Consolidated Mar/2015 Dec/2014 Petros plans (i) 336,357 Defined benefit Novamont Braskem America 20,982 18,356 Plano Braskem Alemanha 55,631 50,820 Total 76,613 405,533 Current liabilities 336,357 Non-current liabilities 76,613 69,176 Total 76,613 405,533 (i) On January 6, 2015, PREVIC – National Superintendence for Supplementary Pension Plans issued an official letter to the Management of Braskem requesting the contribution related to the capital deficit of the Petros Copesul Plan on the date of approval of the withdrawal of sponsorship (October 2012), restated by the IPCA consumer price index + 6% p.a. through December 31, 2014. This amount, restated in accordance with the aforementioned calculation, was settled in February 2015, in the amount of R$358,563. 42 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Contingencies (a) Allegations In early March 2015, declarations made by defendants in lawsuits filed against third parties were made public, in which Braskem and two of its former executive officers were cited in allegations of supposed improper payments between 2006 and 2012 to benefit the Company in raw-material supply agreements entered into with Petrobras. As of the date of publication of these financial statements, to the knowledge of the management, Braskem has not received any notification of the filing of any proceeding or investigation by Brazilian or U.S. authorities. In light of such facts, the Company's Management and Board of Directors approved in April the internal plan for investigation into the allegations ("Investigation") to be carried out by law firms experienced in similar cases in the United States and in Brazil. The law firms will work under the coordination of an ad hoc committee formed by members of its Board of Directors, specially created for this purpose. In addition, the following measures have already been taken: (i) Voluntary announcement about the Investigation and periodical updates sent to regulatory agencies of capital markets in Brazil (Securities and Exchange Commission of Brazil - CVM) and the United States (Securities and Exchange Commission – SEC, and the Department of Justice - DOJ); (ii) Publication of two Material Fact notices and one Notice to the Market to clarify the news reports and to keep shareholders and the market informed of actions taken by the Company; and (iii) Updating the Audit Board and external auditors about the progress of the Investigation and of the actions already taken. Braskem and its subsidiaries are subject to a series of anticorruption and anti-bribery laws in the countries where they operate. To reduce the likelihood of infringement of such laws, a series of procedures and controls were implemented and are continuously being improved. On the other hand, if any of the allegations proves to be true, the Company may be subject to material penalties envisaged in law. At this moment, the Company Management believes that it is not possible to estimate the duration or outcome of the Investigation and, consequently, whether it will have any impact on future financial statements. The Management is committed to taking all the necessary measures to clarify the facts and will keep the market informed of any progress on this matter. 43 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (b) Other Contingencies In addition to the event mentioned in the previous item, Braskem has other contingent liabilities related to lawsuits and administrative proceedings arising from the normal course of its business. These contingencies are of a labor and social security, tax, civil and corporate nature and involve risks of losses that are classified as possible by the Management of the Company . In the quarter ended March 31, 2015, there were no material events or changes in the provisions reported on December 31, 2014. The description of the main contingent liabilities of the Company was presented in the 2014 annual financial statements, in Note 22. Shareholders’ Equity The information related to the Company’s shareholders’ equity was presented in its 2014 annual financial statements, in Note 24. (a) Capital Preferred Preferred Common shares shares shares % class A % class B % Total % OSP e Odebrecht 226,334,623 50.11% 79,182,498 22.96% 305,517,121 38.32% Petrobras 212,426,952 47.03% 75,278,545 21.82% 287,705,497 36.09% BNDESPAR 40,102,837 11.62% 40,102,837 5.03% ADR (i) 33,634,066 9.75% 33,634,066 4.22% Other 12,907,077 2.86% 115,570,174 33.50% 593,818 100.00% 129,071,069 16.19% Total 451,668,652 100.00% 343,768,120 99.64% 593,818 100.00% 796,030,590 99.85% Treasury shares 80,000 0.02% 80,000 0.01% Braskem shares owned by subsidiary of Braskem Petroquímica (ii) 1,154,758 0.33% 1,154,758 0.14% Total 451,668,652 100.00% 345,002,878 100.00% 593,818 100.00% 797,265,348 100.00% (i) American Depository Receipt, negotiated in the New York stock market (USA). (ii) These shares are considered “treasury shares” in the consolidated shareholders’ equity, amounting to R$48,892. (b) Stock buyback program On February 11, 2015, Braskem’s Board of Directors approved the fifth program for the repurchase of shares effective for the period between February 19, 2015 and February 19, 2016, through which the Company may acquire up 3,500,000 class A preferred shares at market price. During the first quarter of 2015, the Company repurchased 80,000 shares for R$927. The weighted average price of repurchased shares is R$11.58 (lowest price of R$10.94 and highest price of R$11.90). 44 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise (c) Other comprehensive income - shareholders' equity Parent company and consolidated Defined Foreign Additional Deemed benefit currency Loss indexation of cost of plan actuarial Fair value translation on interest PP&E PP&E Gain (loss) of hedge adjustment in subsidiary (i) (i) (ii) (iii) (iv) (v) Total On December 31, 2013 272,069 19,240 242,407 Additional indexation Realization by depreciation or write-off assets (10,317) (10,317) Income tax and social contribution 3,507 3,507 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (366) (366) Income tax and social contribution 125 125 Foreign sales hedge Exchange rate 537,876 537,876 Income tax and social contribution (182,878) (182,878) Fair value of Cash flow hedge Change in fair value 8,431 8,431 Transfer to result 1,217 1,217 Income tax and social contribution (8,395) (8,395) Foreign currency translation adjustment (46,134) (46,134) On March 31, 2014 265,259 18,999 196,273 On December 31, 2014 244,831 18,275 387,287 Additional indexation Realization by depreciation or write-off assets (10,317) (10,317) Income tax and social contribution 3,507 3,507 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (365) (365) Income tax and social contribution 124 124 Foreign sales hedge Exchange rate (4,013,139) (4,013,139) Income tax and social contribution 1,320,976 1,320,976 Fair value of Cash flow hedge Change in fair value (347,224) (347,224) Transfer to result (22,911) (22,911) Income tax and social contribution 118,696 118,696 Foreign currency translation adjustment 419,359 On March 31, 2015 238,021 18,034 806,646 (i) Realization as the asset is depreciated or written-off. (ii) Realization upon extinction of the plan. (iii) Realization upon maturity, prepayment or loss of efficacy for hedge accounting. (iv) Realization upon write-off of subsidiary abroad. (v) Realization upon divestment or transfer of control of subsidiary. 45 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Earnings per share The information related to the earnings per share of the Company was presented in its 2014 annual financial statements, in Note 25. The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Basic and diluted Mar/2015 Mar/2014 Profit for the period attributed to Company's shareholders 251,403 405,306 Distribution of dividends attributable to priority: Preferred shares class "A" 208,409 208,437 Preferred shares class "B" 360 360 208,769 208,797 Distribution of 6% ​​of unit value of common shares 42,634 196,509 Reconciliation of income available for distribution, by class (numerator): Common shares 42,634 196,509 Preferred shares class "A" 208,409 208,437 Preferred shares class "B" 360 360 251,403 405,306 Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 Preferred shares class "A" (i) 343,830,342 343,848,120 Preferred shares class "B" 593,818 593,818 796,092,812 796,110,590 Profit per share (in R$) Common shares 0.0944 0.4351 Preferred shares class "A" 0.6061 0.6062 Preferred shares class "B" 0.6062 0.6062 (i) Calculation of weighted average of outstanding shares at the beginning of the period, adjusted by the number of shares repurchased during the first quarter of 2015, multiplied by a weighted time factor: Preferred shares class "A" Outstanding Weighted Note shares average Balance at December 31, 2014 343,848,120 343,848,120 Repurchase of treasury shares 21(b) (80,000) (17,778) Balance at March 31, 2015 343,768,120 343,830,342 46 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Net sales revenues The information on net sales revenue was presented in the 2014 annual financial statements of the Company, in Note 26. Consolidated Parent company Mar/2015 Mar/2014 Mar/2015 Mar/2014 Sales revenue Domestic market 7,674,427 8,505,375 7,174,835 5,998,134 Foreign market 4,264,711 5,125,059 1,615,977 1,708,229 11,939,138 13,630,434 8,790,812 7,706,363 Sales deductions Taxes (1,673,392) (1,688,017) (1,461,422) (1,043,647) Sales returns (70,424) (99,791) (72,512) (67,641) (1,743,816) (1,787,808) (1,533,934) (1,111,288) Net sales revenue 10,195,322 11,842,626 7,256,878 6,595,075 Financial results The information on financial results was presented in the 2014 annual financial statements of the Company, in Note 29. Consolidated Parent company Mar/2015 Mar/2014 Mar/2015 Mar/2014 Financial incomes Interest income 152,115 52,124 72,672 44,121 Monetary variations 38,705 16,719 28,136 16,090 Exchange rate variations 402,395 (60,899) 1,057,485 (157,488) Other 10,108 8,939 7,853 6,204 603,323 16,883 1,166,146 Financial expenses Interest expenses (422,194) (306,859) (416,177) (287,032) Monetary variations (84,778) (85,866) (84,086) (86,180) Exchange rate variations (451,495) 53,865 (971,708) 155,923 Inflation adjustments on fiscal debts (8,918) (30,425) (7,421) (24,949) Discounts granted (48,056) (31,293) (34,905) (16,961) Loans transaction costs - amortization (20,450) (6,777) (1,713) (1,843) Adjustment to present value - appropriation (111,731) (141,992) (107,150) (120,162) Other (44,480) (27,681) (28,504) (10,894) Total Consolidated Parent company Mar/2015 Mar/2014 Mar/2015 Mar/2014 Interest income Held for sale 22,362 373 10,838 373 Loans and receivables 52,932 32,759 49,246 30,656 Held-to-maturity 8,317 8,558 8,317 8,558 83,611 41,690 68,401 39,587 Other assets not classifiable 68,504 10,434 4,271 4,534 Total 152,115 52,124 72,672 44,121 47 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Expenses by nature The information on expenses by nature was presented in the 2014 annual financial statements of the Company, in Note 30. Consolidated Parent company Mar/2015 Mar/2014 Mar/2015 Mar/2014 Raw materials other inputs (7,141,820) (8,939,861) (4,891,746) (4,836,054) Personnel expenses (552,904) (530,148) (404,316) (332,952) Outsourced services (381,240) (418,358) (298,761) (242,230) Tax expenses (3,120) (3,257) (1,735) (2,117) Depreciation, amortization and depletion (518,805) (501,105) (442,786) (318,520) Freights (429,418) (386,191) (314,954) (246,674) Other operating income (expenses), net (201,914) 65,578 (140,583) 148,330 Total 48 Braskem S.A. Notes to the financial statements at March 31, 2015 All amounts in thousands of reais, except where stated otherwise Segment information The information by segment was presented in the 2014 annual financial statements, in Note 31. Mar/2015 Operating expenses Net Cost of Selling, general Results from Other operating sales products Gross and distribuition equity income Operating revenue sold profit expenses investments (expenses), net profit (loss) Reporting segments Basic petrochemicals 5,100,026 (4,629,944) 470,082 (157,188) (6,583) 306,311 Polyolefins 4,605,943 (3,714,139) 891,804 (277,232) (6,302) 608,270 Vinyls 639,826 (599,738) 40,088 (51,116) 4,837 (6,191) USA and Europe 1,751,244 (1,582,825) 168,419 (88,981) 79,438 Chemical distribuition 193,009 (152,199) 40,810 (30,156) 148 10,802 Total 12,290,048 1,611,203 (604,673) (7,900) 998,630 Other segments (i) 106,689 (77,189) 29,500 (51,853) (1,750) (24,103) Corporate unit 57,687 2,003 (30,243) 29,447 Braskem consolidated before eliminations 12,396,737 1,640,703 (598,839) 2,003 (39,893) 1,003,974 Eliminations (2,201,415) 2,165,545 (35,870) (35,870) Total 10,195,322 1,604,833 2,003 968,104 Mar/2014 Operating expenses Net Cost of Selling, general Results from Other operating sales products Gross and distribuition equity income Operating revenue sold profit expenses investments (expenses), net profit (loss) Reporting segments Basic petrochemicals 6,638,139 (5,993,749) 644,390 (151,098) 217,528 (ii) 710,820 Polyolefins 4,529,089 (3,807,709) 721,380 (233,081) (7,609) 480,690 Vinyls 699,563 (645,765) 53,798 (43,075) 1,746 12,469 USA and Europe 2,042,039 (1,914,377) 127,662 (78,459) 2,795 51,998 Chemical distribuition 231,348 (193,567) 37,781 (24,159) (3,070) 10,552 Total 14,140,178 1,585,011 (529,872) 211,390 1,266,529 Other segments (i) 56,599 (56,912) (313) (15,423) 784 (14,952) Corporate unit (33,370) (6) (22,225) (55,601) Braskem consolidated before eliminations 14,196,777 1,584,698 (578,665) 189,949 1,195,976 Eliminations (2,354,151) 2,287,453 (66,698) (66,698) Total 11,842,626 1,518,000 189,949 1,129,278 (i) This segment includes the results of the subsidiary Braskem Idesa. (ii) Includes gain from sale of DAT (Note 1(a)). Subsequent events (a) On April 9, 2015, the Annual Shareholders’ Meeting approved the payment of dividends for the fiscal year ended December 31, 2014, in the amount of R$482,593, which will be effected as from April 23, 2015. (b) On April 22, 2015, Braskem Idesa received the fifth tranche of the Project Finance in the amount of US$290,545.The sixth and final tranche should be received in the second half of 2015. (c) In April 2015, Braskem raised the amount of US$180 million in a working capital operation, with maturity in 2019. 49 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 8 , 2015 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
